DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 11, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2022.
Applicant's election with traverse of claims 8, 11, and 16 in the reply filed on 7/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to the examiner.  This is not found persuasive because the species of a valve remote operating system with a burst disk and a valve remote operating system with a spring actuated release system use different actuation means. The burst disk relies upon hydraulic pressure, whereas the spring actuate release system relies upon a mechanical actuation system. Each are mutually exclusive to each other, and do not include the same claimed subject matter, thus providing a serious burden to examiner since different mechanism need to be searched and assessed.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites “an actuator arm coupled to the sleeve to the ball valve”, for which it cannot be determined how the actuator arm is arranged relative to the ball valve, or how the sleeve is arranged relative to the ball valve. It is assumed that applicant intended that this section be “an actuator arm coupling the sleeve to the ball valve” for purposes of examination.
Claim 18, line 2 recites “receiving a formation fluid separated through the inflow control device” raises the question how formation fluid can be separated through the inflow control device. The term “separated” is unclear as to what is happening with the formation fluid. It is assumed that applicant intended that the formation fluid is separated through the inflow control device by being diverted from the formation into the inflow control device for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6, 9, 12-14, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews, et al. US2010/0300702.
Regarding claim 1, Andrews, et al. teaches a deployment and isolation system 10, comprising:
a connector 42 for releasably connecting a work string 30 with a lower completion string 26 (while Andrews, et al. describes 26 as an “upper completion”, for purposes of examination, 26 is interpreted to be a lower completion, since it is held downhole of string 30) to deploy the lower completion string into a well (as shown at least in Figures 2-3), the connector including a mandrel 68 operable to selectively disconnect the work string from the lower completion string (as described in ¶0027-28, wherein the valve actuator 42 includes the mandrel 68 to actuate the ball valve 36); and
a ball valve 34 (wherein ball valve itself is shown in 38, as labeled in Figure 7) on the lower completion string initially coupled to the mandrel (as shown in Figure 7), such that the mandrel is further operable to close the ball valve when disconnecting the work string from the lower completion string (as described in ¶0028).
Regarding claim 2, a sleeve 90 that couples the ball valve to the mandrel (since sleeve 90 is linearly between mandrel 68 and ball valve 36);
a separable connection 94 initially connecting the sleeve to one end to the mandrel 68 (via 86, wherein 94 are engagement portions with collet fingers 92 as described in ¶0026); and wherein the mandrel is moveable to first shift the sleeve to close the ball valve (Figure 7 shows the ball valve 38 closed) and further to separate the mandrel from the sleeve at the separable connection (Figure 3 shows the ball valve 38 closed and separation of the mandrel from the sleeve by withdrawing 42 uphole, and as described in ¶0028).
Regarding claim 3, the mandrel is moveable axially (where Figure 4 vs Figure 5 show axial movement) to shift the sleeve and/or to separate the mandrel from the sleeve at the separable connection (as described in ¶0026-27).
Regarding claim 4, the valve is configured to alternately close in response to movement of the mandrel in one direction (as shown in Figures 1 and 3, and described in ¶0028) and open in response to movement of the mandrel in another direction (as shown in Figure 2, and described in ¶0027).
Regarding claim 5, an actuator arm (attached to 90, as shown in Figure A below, annotated from Figure 7) coupling the sleeve to the ball valve, wherein the actuator engages a ball of the ball valve to close the ball valve.

    PNG
    media_image1.png
    378
    440
    media_image1.png
    Greyscale

Figure A: annotated Figure 7 
Regarding claim 6, a valve remote reopening mechanism 42 (wherein a valve actuator provides reopening mechanism to provide open and close actuations) that includes a pressure sensitive element (wherein sleeve 68 includes seals 80, 72, and 78 that cooperate to enable hydraulic fluid from 46 or 44 to actuate the valve, as described in ¶0028-29) responsive to application of a threshold fluid pressure (the hydraulic fluid flowed through the open line 46 described in ¶0029) and that urges the ball valve back to an open position after the work string has been retrieved (since ball valve opens after the work string 30 has been retrieved as described in ¶0028, since the valve is closed to withdraw the upper assembly. ¶0029 describes reestablishing production by running the upper completion 26 into the wellbore and reattaching the valve actuator 42 to the valve 34, thus also opening the valve 34. The valve actuator is remote since the system is held downhole rather than at the surface. The claim does not have further structural limitations related to the mechanism for providing remote opening without the work string).
Regarding claim 9, Andrews, et al. teaches a deployment and isolation system 10, comprising:
a connector 42 for releasably connecting a work string 30 with a lower completion string 26 to deploy the lower completion string into a well 14 (as shown in Figures 1-2), the connector including a mandrel 68 operable to selectively disconnect the work string from the lower completion string (as described above);
a ball valve 34 (wherein 38 is the ball portion of the valve) on the lower completion string, the ball valve operable to control flow to the lower completion string (by opening and closing); and
a sleeve 90 coupling the ball valve to the mandrel, wherein the sleeve is moveable by the mandrel to close the ball valve when disconnecting the work string (since sleeve 90 is linearly between mandrel 68 and ball valve 36, and closes the ball valve as shown in Figure 3 during withdrawal of the work string, and described in ¶0028).
Regarding claim 12, Andrews, et al. teaches a method of servicing and isolating a well 14 in a single trip, comprising:
deploying a lower completion string 26 into a well on a work string 30, the lower completion string including a ball valve 34 for controlling flow to the lower completion string;
with the ball valve initially open (Figure 2), flowing a fluid through a mandrel 68 and the ball valve (wherein Figure 2 shows Electric submersible pump (ESP) 56, wherein ¶0008 describes the operation of a fluid pump in the production assembly, necessarily requiring fluid flowing through the mandrel and ball valve to provide the pumping); and
operating the mandrel to both close the ball valve and disconnect the work string from the lower completion string with the ball valve remaining downhole (wherein both closing and disconnection is described in ¶0028 by actuation of the valve actuator 42 to cause the shut off valve 34 to move to its closed condition, and the engagement portions 94 of the shifting member 86 are detached from the collet fingers 92 of the sleeve assembly 90).
Regarding claim 13. The method of claim 12, wherein operating the mandrel to close the ball valve (such as the position shown in Figure 3) comprises:
moving the mandrel to shift a sleeve 90 coupling the mandrel to the ball valve to close the ball valve and further to separate the mandrel from the sleeve (as described in ¶0028).
Regarding claim 14, remotely reopening the ball valve by applying at least a threshold pressure (hydraulic fluid described in ¶0029 to reestablish production) to a pressure sensitive element (wherein sleeve 68 includes seals 80, 72, and 78 that cooperate to enable hydraulic fluid from 46 or 44 to actuate the valve, as described in ¶0028-29) to urge the ball valve back to an open position (the open condition described in ¶0029).
Regarding claim 18, the lower completion string comprises an inflow control device 36 (wherein the latch 36 controls inflow of fluid by directing fluid from 18 uphole towards 34) and the step of flowing a fluid comprises receiving a formation fluid separated through the inflow control device (wherein, as best understood, formation fluid produced through 18 is separated from formation fluid in the formation or in the annulus between 18, which then passes to 36, and subsequently up through the rest of the device to pump 54 and production tubing 30).
Regarding claim 19, landing a final completion (such as the replaced pump system (¶0028: last 3 lines) described in ¶0029 to reestablish production) ; and
subsequently applying a fluid pressure downhole (the hydraulic fluid flowed through open line 46 to cause the shut-off valve 34 to be move to its open condition, ¶0029:9-13) to activate a valve remote reopening mechanism 42 to reopen the ball valve (the above described open condition).
Regarding claim 20, closing the ball valve and disconnecting the work string from the lower completion string are both performed responsive to axial movement of the mandrel (wherein the mandrel is actuated axially to provide the detachment described in ¶0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, et al. in view of Hawkins US2017/0101852.
Andrews, et al. teaches the invention substantially as claimed, as described above, but does not teach the step of flowing a fluid comprises delivering a stimulation fluid downhole through the mandrel and open ball valve to the lower completion string to stimulate a formation zone.
Hawkins teaches that it is known in the art to deliver a stimulation fluid downhole through an open ball valve 30 to stimulate a formation zone (step 73 in Figure 7, “flow fluid through ball into wellbore” requires the flowing of fluid into the wellbore and thus necessarily flows the fluid to stimulate, via acid treatments recited in ¶0070 a formation zone which is in the wellbore) to provide wellbore treatment to the wellbore as desired. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Andrews, et al. in view of Hawkins to include the step of delivering a stimulation fluid downhole through the mandrel and open ball valve to the lower completion to stimulate a formation zone with treatments such as acid treatment to achieve desired wellbore and formation zone treatments.
Allowable Subject Matter
Claims 7, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             8/26/2022